247 So.2d 53 (1971)
Freddie Lee PITTS and Wilbert Lee, Petitioners,
v.
The STATE of Florida, Respondent.
No. 40618.
Supreme Court of Florida.
April 21, 1971.
Irwin J. Block and Barry N. Semet, Miami, Maurice Rosen, North Miami Beach, and Phillip A. Hubbart, Miami, for petitioners.
Robert L. Shevin, Atty. Gen., George R. Georgieff and Raymond L. Marky, Asst. Attys. Gen., for respondent.
PER CURIAM.
This cause is here on petition for writ of certiorari supported by certificate of the *54 District Court of Appeal, First District, that its decision reported in State v. Pitts and Lee, 241 So.2d 399, is one which involves a question of great public interest. See Fla. Const., art. V, § 4(2), F.S.A.
We grant the petition for writ of certiorari.
By "motion in confession of error," the Attorney General has requested that the above cause be returned to the trial court for the purpose of a new trial. Under such circumstances, it is not necessary for this Court to pass upon the question certified to us.
The opinion of the District Court of Appeal is vacated without any determination on the questions of law discussed therein.
This cause is remanded to the District Court of Appeal for further remand to the trial court with instructions to vacate the judgment and sentence and the plea of guilty so that the Defendants may be rearraigned and the case set for trial.
ROBERTS, C.J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.